Title: Franklin’s Journal, 1–3 January 1782
From: Franklin, Benjamin
To: 


  Jan. 1. 1782
[January 1–3, 1782]
Went to Court; which was full, as usual on New-Years day. Visit with the other Foreign Ministers, the King, the Queen, and all the rest of the Royal Family separately, even the little Dauphin. Spoke with the Minister of War, M de Segur, who assur’d me of his Readiness to forward every Operation that might be [torn: in?] the Service of the United States. Did not meet with M. de Castries, Minister of the Marine. Din’d with M. de Vergennes. Near 40 Foreign Ministers at Table, among whom one might have found Interpreters for every Language in Europe. [Lear]n that Holland will have 22 Sail of the Line at Sea [in] the Spring. The Display of Porcellane from the Royal Manufactory at Seve, very magnificent; among the [rest], two Vases near 5 feet high, of exquisite Workmanship.—
Etrennes to Domestiques des Ministres &c [torn] Louis
 
Jan. 2.
A Mr Wyld comes to me from England with Propositions in writing from a Number of Manchester Manufacturers, who desire to go over and establish themselves in Pensilvania. Promis’d to consider the Propositions, and give him an Answer before S[torn]day.
Col. [Bolts], an Englishman at present in the Imperial Service, employ’d in establishing an East India Commerce from Trieste, visits me. Much Discourse about a Trade from America to that Port & with the Emperor’s Dominions. I gave him Hopes of it upon a Peace. He talks of ordering a Ship directly from China to Philadelphia under the Imperial Colours.
Count Beniousky, a Hungarian Gentleman, (who being a Prisoner taken among the Confederates in Poland, fighting for the Liberties of that Country, as he represents it, and sent by the Russians to Kamshatka, escaped from thence by seizing a Ship and putting to Sea, where after wandering down the Back of America they pass’d at length to Japan & China;) came to see me, & presented his Lady. He proposes going to America to try if he can be useful there as an [torn: one word missing] of Horse. He has an Estate he says in Hungary, and if he likes the Country, will sell it and establish himself with his Family among us. He is a Lieutenant Colonel in the French Army; and I have dissuaded him from the Voyage, but he is determined, and tells me he has Re[commen]dations to Congress from the Ministry. He has the Character of [torn: a?] brave, active & enterprizing Man.
Receiv’d a Letter from M. de Vergennes, agreeing to furnish the Million [torn]ately requ[este]d out of the Dutch Loan, but acquainting me at the same time that if Mr Morris draws for it as he expects will be the Case, his Bills must go back protested.— I see but little Difference, whether the Bills drawn by Order of Congress on Messrs Laurens, Jay, Adams and myself, or those drawn by Mr Morris, are protested. If there is any, it [see]ms to be [in] favour of paying those first that first become [due?]: The public Credit by that means is kept alive a little longer.— I shall therefore take [the] Million and apply it as far as it will go. If there is any left to pay Mr Morris’s Bills, well and good. I shall be happy to see them dis[charg]ed.
Mr R. off[torn] with my recommending a Marylander to him for Assistance after [torn]ken up 25 Louis on my Acct. without Leave, & wanted [torn]. It is on [torn] of the Eastern Shore.
 
  Jan. 3. 1782
Mr Grand demands an Order for remitting 150,000 l.t. to Fizeau & Grand, to answer Mr Adams’s Acceptations. I demand first an Acct. of what has been remitted since Nov. 1. 81.
Mr Andrews with [torn] Bostonians from Holland, comes to see me. I [torn: several words missing] Saturday—
Etrennes [to ser]vant of M. L[a Li]ve de Breche, Introducteur des Ambassadeurs 24 l.t. Postman 6 l.t. Monastere 6 l.t.
Capt. McNeil borrows 7 Louis, to go to Nantes. Pro[mises?] to repay in three Weeks.?
